Citation Nr: 0839644	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  99-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed loss of 
sense of smell.  

2.  Entitlement to service connection for claimed loss of 
sense of taste.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the RO.  

The Board remanded this case for additional development in 
October 2006 and August 2007.  


FINDINGS OF FACT

Hyposmia and hypogeusia are not shown to be due to any event 
or incident of the veteran's active service.


CONCLUSION OF LAW

Hyposmia and Hypogeusia are not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in March 2002, November 2006, and 
March 2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, VA 
examinations, records from the Social Security 
Administration, and statements submitted by the veteran and 
his representative in support of the claims.  In addition, 
the Board notes that this matter has been remanded for 
additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for loss of the 
sense of smell and the sense of taste.  He has been diagnosed 
with partial hyposmia (loss of sense of smell) and hypogeusia 
(loss of sense of taste).  

The evidence in this case includes the veteran's service 
treatment records, post-service medical treatment records, 
records from the Social Security Administration, and two VA 
examinations.  

The veteran's service records do not show that he was treated 
for the claimed conditions in service.  In addition, the 
veteran's post-service treatment records, while noting that 
the veteran has been diagnosed with hyposmia and hypogeusia, 
do not indicate that these conditions are related to his 
service.  

The veteran was also provided two VA examinations, dated in 
May 1999 and April 2007, in connection with his claims.  

The May 1999 examiner noted the veteran's medical history to 
include service in the Navy at a time when there was a major 
disaster on his ship with great loss of life and exposure to 
explosions and fire.  The veteran was examined and indicated 
to have partial Hyposmia and Hypogeusia.  The examiner stated 
that "[he] believe[d] that the hyposmia [was] largely 
secondary to inhalant allergic rhinitis.  The hypogeusia 
[was] probably related to this and [might] be age related.  I 
see no evidence of any other etiology."  Here, the Board 
notes that this examiner did not have the benefit of 
reviewing the veteran's claims file in connection with his 
examination and report.  

The veteran was again examined by VA in connection with his 
claim in April 2007.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination and report.  The veteran's medical history 
and complaints were noted for the record.  

The veteran was noted to have a long history, up to the 
present, of nasal/ocular itching, sneezing, and a clear 
anterior/posterior rhinorrhea with nasal stuffiness, 
headaches, and was reported to have been treated by the VA 
for allergic rhinitis.  

The veteran's symptoms were noted to occur in all seasons but 
were worse in the autumn.  He was also indicated to have been 
exposed to a variety of burning chemicals, including toluene 
among others, with severe nasal irritation.  This was in 
connection with a flight deck fire that killed many 
servicemen during his time in the Navy.  

The veteran was also noted to take a long list of medications 
in connection with his various medical conditions.  After 
examination, the veteran was found to have chronic recurrent 
rhinosinusitis, allergic by history, hyposmia, and 
hypogeusia.  The examiner the stated that "[i]t [was] not at 
least as likely as not that the chronic recurrent 
rhinosinusitis, probably allergic, and obstruction result[ed] 
from conditions acquired during military service, occurring 
on active duty.  There [was] no documentation for any 
complaints of, or treatment for, such in any documents in SMR 
in C-file.  It [was] more likely than not that the 
[veteran's] hyposmia result[ed] from his chronic 
rhinosinusitis.  This [was] a known concomitant symptom of 
chronic allergic rhinosinusitis.  Hyposmia [might] also 
result as a side effect of a wide variety of medications such 
as the [veteran] use[d].  There [was] no documentation in C-
file that support[ed] his symptom of hyposmia following the 
chemical smoke inhalation.  His separation history and 
physical examinations document[ed] no nasal or sinus 
complaints.  His first complaints of hyposmia was in 1998.  
It [was] more likely than not that the [veteran's] hypogeusia 
result[ed] from or [was] a side effect of a wide variety of 
medications such as the [veteran] currently use[d] and/or 
from effects of aging.  Relative hypogeusia [was] a common 
complaint with aging and [was] intensified as 
polypharmaceutical use increase[d].  There [was] no 
documentation in the C-file that support[ed] his symptom of 
hypogeusia following the chemical smoke inhalation.  His 
separation history and physical examinations document[ed] no 
loss of taste complaints.  His first complaints of hypogeusia 
was in 1998."  

Based on the foregoing, the Board finds that the veteran's 
claims must be denied .  The veteran's service treatment 
records do not indicate that the veteran sought treatment for 
or was diagnosed with any sinus condition or hyposmia and 
hypogeusia in service.  

In addition, the veteran's separation examination showed no 
such conditions.  In addition, neither VA examiner indicated 
that the veteran's conditions are related to his service.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's service to our Country.  
The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran has hyposmia and hypogeusia that had their onset 
in service or otherwise is shown to be due to any event or 
incident of her service.  Service connection for these 
conditions must therefore be denied.  


ORDER

Service connection for claimed loss of sense of smell is 
denied.  

Service connection for claimed loss of sense of taste is 
denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


